Citation Nr: 0104024	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury to the right foot with traumatic 
arthritis.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a dental disorder, 
claimed as teeth and gum disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970, from August 1970 to August 1974, in July 1991, and from 
August 1991 to August 1992, plus additional reserve service.  

The case was previously before the Board of Veterans' Appeals 
(Board) in December 1999, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
medical records, examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal for a higher 
evaluation for residuals of a crush injury to the right foot 
with traumatic arthritis and for service connection for a 
skin disorder.  

The issue of entitlement to service connection for a dental 
disorder, claimed as teeth and gum disease, will be the 
subject of a Remand at the end of this decision and will not 
be otherwise discussed herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for residuals of a crush injury to the right foot 
with traumatic arthritis and for service connection for a 
skin disorder.  

2.  The service-connected residuals of a crush injury to the 
right foot with traumatic arthritis are manifested by 
episodes of pain and chronic swelling in the veteran's right 
foot after prolonged periods of walking or standing, episodes 
of pain with weather change, a need for orthotics, pain 
limiting right ankle dorsiflexion to approximately 10 
degrees; discomfort in the longitudinal arch and transverse 
arch on plantar flexion, a prominent Lisfranc's joint of the 
right foot, a slightly antalgic gait on the right, inability 
to assume a squatting position without significant discomfort 
in the Lisfranc's joint of the right foot, and discomfort on 
toe raise and heel walk.  

3.  The veteran has dermatitis of the lower extremities as 
the result of his Vietnam combat service.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a crush injury to the right foot with traumatic arthritis have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 5284 (2000).  

2.  Dermatitis of the lower extremities was incurred in 
active military service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101(16), 1110, 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development

As to the appeal for a higher evaluation for residuals of a 
crush injury to the right foot with traumatic arthritis and 
for service connection for a skin disorder the veteran's 
application is complete.  The rating decision, statement of 
the case, and supplemental statement of the case notified the 
veteran and his representative of the evidence necessary to 
substantiate the claims, the evidence which had been 
received, and the evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate these claims for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claims.  

VA has made reasonable efforts to obtain relevant records.  
All relevant VA and other Federal records have been obtained.  
The service medical records are in the claims folder.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The RO did not consider the case under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") and VA guidance issued pursuant 
to the Act.  However, as to these issues, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
the Act.  In addition to performing the pertinent development 
required under the Act, the RO notified the veteran of his 
right to submit evidence.  It would not abridge his rights 
under the Act for the Board to proceed to review the appeal 
on these issues.  Neither the veteran nor the representative 
have asserted that the case requires further development or 
action under the Act.  



Evaluation in Excess of 10 Percent for 
Residuals of a Crush Injury to the Right Foot with Traumatic 
Arthritis

Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (2000).  

The ankle is considered a major joint.  The metatarsal and 
tarsal joints of lower extremities are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2000).  The current 10 
percent rating is the maximum assignable under the codes for 
traumatic and degenerative arthritis resulting in limitation 
of motion in a major joint or group of minor joints.  Higher 
rating can be assigned under the codes for the joints 
involved.  38 C.F.R. Part 4, Codes 5003, 5010.  The current 
10 percent rating meets the minimum assignable for painful 
motion.  38 C.F.R. § 4.59 (2000).    

Malunion or nonunion of the tarsal or metatarsal bones will 
be rated as 10 percent disabling where moderate, 20 percent 
disabling where moderately severe and 30 percent disabling 
where severe.  With actual loss of use of the foot, the 
disability will be rated as 40 percent disabling.  38 C.F.R. 
Part 4, Code 5284 (2000).  A noncompensable rating is 
assigned for a slight or mild disability which does not 
approximate the moderate level of disability.  38 C.F.R. 
§ 4.31 (2000).  

Other foot injuries may be rated as 10 percent disabling 
where moderate, 20 percent disabling where moderately severe 
and 30 percent disabling where severe.  38 C.F.R. Part 4, 
Code 5284 (2000).  With actual loss of use of the foot, the 
disability will be rated as 40 percent disabling.  A 
noncompensable rating is assigned for a slight or mild 
disability which does not approximate the moderate level of 
disability.  38 C.F.R. § 4.31 (2000).  

Background

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2000).  The service medical records show the 
veteran sustained a crush injury to his right foot in March 
1992, when it was run over by a truck.  Initial X-rays 
revealed fracture at the base of the 2nd through 5th 
metatarsals.  While hospitalized, he was felt to have a 
Lisfranc's fracture; however, further X-rays disclosed a 
fracture at the base of the first metatarsal.  He was placed 
in a short leg cast for approximately 12 weeks, on non-weight 
bearing.  Physical examination showed the foot to be 
neurovascularly intact.  He had a slightly decreased range of 
motion.  He was tender to palpation over the Lisfranc joint.  
There was no evidence of erythema or swelling.  Sensation was 
intact.  X-rays revealed a well healed fracture at the base 
of the 1st metatarsal.  Bone scan revealed an abnormality 
within the right mid-foot consistent with either degenerative 
or post traumatic changes.  The diagnosis was crush injury of 
the right foot with fracture of the 1st metatarsal, moderate 
to severe degenerative changes in Lisfranc's joint.  

An orthopedic clinical note dated in January 1993 showed the 
foot was tender over the 1st metatarsal head and not tender 
over the metatarsal-phalangeal joints.  An orthotic wedge was 
recommended.  

The report of the April 1993 VA examination shows the veteran 
complained of swelling of the foot and being unable to stand 
for a moderate time or run, jog, or carry anything over 60 to 
70 pounds.  He stated that he constantly lost his balance.  
Examination revealed that the veteran was unable to toe or 
heel walk.  His right foot was tender to palpation in the 
metatarsal area.  There was no swelling or erythema and the 
range of motion was normal.  The diagnosis was traumatic 
arthritis of the right foot.  

At his March 1994 RO hearing, the veteran provided sworn 
testimony describing his foot injury in service.  He told of 
episodes of swelling relieved by elevating the foot.  An 
orthopedic surgeon prescribed a cane, orthotics and a 
transcutaneous nerve stimulator.  He reported constant pain 
in his foot, which was worse with weather changes or when 
under pressure.  It was also symptomatic on walking.  Review 
of the transcript shows that the VA employee conducting the 
hearings explained fully the issues and suggested the 
submission of additional evidence.  Cf. 38 C.F.R. 
§ 3.103(c)(2) (2000).  

On the June 2000 VA examination, the veteran reported 
experiencing pain and chronic swelling in his right foot 
after prolonged periods of walking or standing.  He used 
orthotics in his shoes.  The examiner found that the range of 
motion of the 1st through 5th metatarsal-phalangeal joints was 
within normal limits, actively and passively.  Right ankle 
dorsiflexion was approximately 10 degrees with some pain.  
Plantar flexion was approximately 45 degrees with some 
discomfort experienced in the longitudinal arch and 
transverse arch.  See 38 C.F.R. § 4.71, Plate II (2000).  
There was no edema or swelling.  The Lisfranc's joint of the 
right foot was more prominent subsequent to injury in the 
area.  Gait revealed slight antalgia on the right.  There 
were no calluses or hyperkeratoses on either foot.  He was 
unable to assume a squatting position without significant 
discomfort in the Lisfranc's joint of the right foot.  The 
position and alignment of the Achilles tendon was normal, 
with no rear foot varus or valgus.  The veteran was able to 
toe raise and heel walk with some discomfort in the right 
foot.  The examiner was of the opinion that the foot pain was 
due to the service-connected injury.  The veteran also stated 
that he experienced pain when the weather changed.  X-rays 
revealed post traumatic arthritic changes and Lisfranc's 
joint, 1st through 5th metatarsal bases.  There was no 
evidence of significant bone spurring, tumor or cystic 
formation.  The Diagnoses were post traumatic arthritis and 
Lisfranc's joint, right foot, secondary to crush injury 
sustained in 1992 while on active duty.  


Analysis

During service, the veteran sustained fractures of the 1st 
through 5th metatarsal bases.  He now has post traumatic 
arthritic changes at the Lisfranc's joint, where the bases of 
the metatarsal meet other bones of the feet, at the 
longitudinal arch and transverse arch.  Where there are 
arthritic changes and limitations of motion, a 10 percent 
rating will be assigned under Codes 5010, 5003.  The recent 
examination showed a limitation of ankle motion; however, 
there is no evidence of X-ray changes in the ankle joint.  
So, a rating under Codes 5003 or 5010 is not applicable for  
the ankle.  Moreover, the rating schedule does not provide a 
compensable evaluation for the slight or mild limitation of 
ankle motion described by the examiners.  38 C.F.R. Part 4, 
Code 5271.  A non-compensable rating would have to be 
assigned for the slight ankle disability demonstrated here.  
38 C.F.R. § 4.31 (2000).  

The Board has reviewed the history of the disability in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and concludes 
that the veteran's foot injury is properly rated under 
38 C.F.R. Part 4, Code 5284 (2000).  Evaluation under  
38 C.F.R. Part 4, Code 5283 (2000) would not result in a 
higher or additional rating.  38 C.F.R. § 4.14 (2000).    

The manifestations of the service-connected foot injury are 
best determined by a trained medical professional.  
Consequently, the reports of the medical examinations provide 
the most probative evidence as to the extent of the 
disability.  The Board has also taken in to account the 
veteran's credible descriptions of his symptoms.  Here, the 
preponderance of the evidence demonstrates that the service-
connected foot injury residuals are manifested by episodes of 
pain and chronic swelling in his right foot after prolonged 
periods of walking or standing, episodes of pain with weather 
change, a need for orthotics, pain limiting right ankle 
dorsiflexion to approximately 10 degrees; discomfort in the 
longitudinal arch and transverse arch on plantar flexion, a 
prominent Lisfranc's joint of the right foot, a slightly 
antalgic gait on the right, inability to assume a squatting 
position without significant discomfort in the Lisfranc's 
joint of the right foot, and discomfort on toe raise and heel 
walk.  Giving the veteran the benefit of the doubt, the Board 
finds that the foot injuries approximate a moderately severe 
disability warranting a 20 percent rating.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. Part 4, including § 4.7, Code 5284 
(2000).  

The next higher rating requires a severe foot injury.  That 
is the highest rating short of loss of use of the foot.  It 
would require severe manifestations, such as a substantially 
greater limitation of motion or substantially greater gait 
disturbance.  Neither the symptoms described by the veteran 
nor the findings of the medical examiners are consistent with 
the severe impairment required for a 30 percent rating.  

Staged Ratings

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO (see 
statement of the case dated in May 2000), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for a Skin Disorder

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection has been granted for acne keloidalis of 
the neck.  That disability and the evidence pertaining to it, 
will not be discussed herein.  This decision addresses the 
veteran's other skin disorders.  

The October 1993 rating decision denied service connection 
for a skin condition since it was not shown in service.  
However, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The veteran served in Vietnam and was awarded the Combat 
Action Ribbon.  The file does not contain service medical 
records for the period of the veteran's Vietnam service.  Law 
provides for such a situation.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000).  

A lay witness can observe a skin rash.  Where a veteran can 
observe a disability, his testimony is competent as to 
continuity.  Gregory v. Brown, 8 Vet. App. 563 (1996).  

While the veteran was on active service, in June 1992, he 
submitted a claim in which he certified that the information 
he reported was true and complete to the best of his 
knowledge and belief.  He reportedly incurred a rash on his 
arms between November 1991 and January 1992, while serving in 
Southwest Asia.  He told of incurring a rash on his feet 
between April 1968 and December 1969, while stationed in 
Vietnam.  

On the May 1993 VA examination, there were ill defined 
hyperpigmented patches on the feet.  There was 1+ pitting 
edema of both legs.  There was some mild maceration and 
scaling of a few toe spaces.  There was minimal erythema with 
slight excoriation located on the left dorsal foot.  The 
diagnosis was post inflammatory hyperpigmentation and 
possible contact dermatitis of the left dorsal foot.  

At his March 1994 RO hearing, the veteran provided sworn 
testimony that he had a skin discoloration which was dry and 
wrinkled and itched.  He referred to it as jungle rot or a 
fungus growth, which he had since Vietnam.  His second skin 
problem was reportedly incurred in Saudi Arabia and involved 
a rash with the development of ulcerated lesions and 
scabbing.  Review of the transcript shows that the VA 
employee conducting the hearings explained fully the issues 
and suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

On VA examination in June 2000, there was chronic contact 
dermatitis on the lateral aspect of both ankles.  

The incurrence of dermatitis of the lower extremities is 
consistent with the veteran's Vietnam combat service.  While 
the evidence here is minimal, there is a significant body of 
statue and case law which assist the combat veteran in 
establishing entitlement to benefits for disabilities 
incurred while putting himself at risk.  Applying that body 
of law to the facts of this case, the Board finds that the 
incurrence of the dermatitis of the lower extremities is 
consistent with the veteran's Vietnam combat service, that he 
is capable of observing its continued presence, and that he 
has presented credible testimony linking his current 
dermatitis to his Vietnam combat service.  There is no clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).  The law and evidence in this case 
support service connection for dermatitis of the lower 
extremities.  


ORDER

A 20 percent evaluation for residuals of a crush injury to 
the right foot with traumatic arthritis is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.  

Service connection for dermatitis of the lower extremities is 
granted.  


REMAND

The August 2000 supplemental statement of the case shows that 
the claim of entitlement to service connection for a dental 
disorder, claimed as teeth and gum disease, was denied on the 
basis that it was not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, while the Board regrets the further delay, the 
issue of entitlement to service connection for a dental 
disorder, claimed as teeth and gum disease, must be REMANDED 
to the RO for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


